      Case 8:19-cv-02500-WFJ-AAS Document 1 Filed 10/09/19 Page 1 of 3 PageID 1




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

SHAMEKA MILLER,

         Plaintiff,

vs.                                                    CASE NO.:

HERITAGE MANOR ASSISTED
LIVING FACILITY, CORP,
a Florida Profit Corporation,

      Defendant.
_______________________________________/

                                             COMPLAINT

         Plaintiff, SHAMEKA MILLER, by and through her undersigned counsel, sues the

Defendant, HERITAGE MANOR ASSISTED LIVING FACILITY, CORP, a Florida Profit

Corporation, and alleges as follows:

                                    JURISDICTION AND VENUE

         1.      Jurisdiction of this Court is invoked pursuant to the Fair Labor Standards Act of 1938,

as amended, 29 U.S.C. § 201, et seq.

         2.      Venue lies within United States District Court for the Middle District of Florida, Tampa

Division because a substantial part of the events giving rise to this claim occurred in this Judicial

District and is therefore proper pursuant to 28 U.S.C. 1391(b).

                                               PARTIES

         3.      Plaintiff, SHAMEKA MILLER, is a resident of Hillsborough County, Florida at all

times material and worked for Defendant in this Juridical District during the applicable statute of

limitations.

         4.      Defendant, HERITAGE MANOR ASSISTED LIVING FACILITY, CORP, a Florida
   Case 8:19-cv-02500-WFJ-AAS Document 1 Filed 10/09/19 Page 2 of 3 PageID 2




Profit Corporation, authorized and doing business in this Judicial District.

           5.    Plaintiff was an employee of Defendant’s pursuant to 29 U.S.C. § 203(e)(l), Defendant

was Plaintiff's employer within the meaning of 29 U.S.C. § 203(d), and Defendant employed Plaintiff

within the meaning of 29 U.S.C. § 203(g).

                                     FACTUAL ALLEGATIONS

           6.    Plaintiff, SHAMEKA MILLER, was employed with Defendant from approximately

October 8, 2018 to September 13, 2019 as a Kitchen Manager earning approximately $12.00 per hour.

           7.    As a Kitchen Manager, Plaintiff worked in excess of 40 hours per work week for which

she was not compensated by Defendant at a rate of time and one half her regular hourly rate.

                                             COUNT I
                                (Fair Labor Standard Act - Overtime)

           8.    Plaintiff realleges paragraphs one (1) through seven (7) as though set forth fully herein.

           9.    The employment of Plaintiff provided for a forty (40) hour work week but throughout

her respective employment Plaintiff was required to work and did work a substantial number of hours

in excess of forty (40) hours per work week.

           10.   At all times material, Defendant failed to comply with 29 U.S.C. § 201 et seq., in that

Plaintiff worked for Defendants in excess of the maximum hours provided by law, but no provision

was made by Defendants to compensate Plaintiff at the rate of time and one-half her regular rate of

pay for the hours worked over forty (40) in a work week.

           11.   Defendant’s failure to pay Plaintiff the required overtime pay was intentional and

willful.

           12.   As a direct and legal consequence of Defendant’s unlawful acts, Plaintiff has suffered

damages and has incurred, or will incur, costs and attorneys' fees in the prosecution of this matter.

           WHEREFORE, Plaintiff, SHAMEKA MILLER, respectfully request all legal and equitable
   Case 8:19-cv-02500-WFJ-AAS Document 1 Filed 10/09/19 Page 3 of 3 PageID 3




relief allowed by law including judgment against Defendant, HERITAGE MANOR ASSISTED

LIVING FACILITY, CORP, for overtime compensation, liquidated damages, prejudgment interest;

payment of reasonable attorneys' fees and costs incurred in the prosecution of this claim and

equitable relief declaring and mandating the cessation of Defendant’s unlawful pay policy and such

other relief as the court may deem just and proper.

                                    DEMAND FOR JURY TRIAL

        13.    Plaintiff requests a jury trial on all issues so triable.

 Dated this 9th day of October, 2019.


                                                  FLORIN, GRAY, BOUZAS, OWENS, LLC

                                                  /s/ Miguel Bouzas
                                                  MIGUEL BOUZAS, ESQUIRE
                                                  Florida Bar No.: 48943
                                                  miguel@fgbolaw.com
                                                  Secondary: gina@fgbolaw.com
                                                  WOLFGANG M. FLORIN, ESQUIRE
                                                  Florida Bar No.: 907804
                                                  wolfgang@fgbolaw.com
                                                  16524 Pointe Village Drive, Suite 100
                                                  Lutz, FL 33558
                                                  Telephone (727) 254-5255
                                                  Facsimile (727) 483-7942

                                                  Attorneys for Plaintiff
